department of the treasury internal_revenue_service washington d c number release date cc dom fs it a wta-n-100227-00 uil date internal_revenue_service national_office field_service_advice memorandum for from assistant chief_counsel cc dom fs subject this field_service_advice responds to your memorandum received in our office on date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer issue conclusion facts the claim states that the deduction is for an expense incurred by the taxpayer in his employment as law and analysis sec_162 allows deductions for all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business according to the supreme court for purposes of a sec_162 business deduction the origin of the liability out of which the expense accrues or the kind of transaction out of which the obligation arose is crucial and controlling 308_us_488 this is the origin_of_the_claim_test which the court most clearly enunciated in gilmore v 372_us_39 in gilmore the taxpayer’s gross_income was derived entirely from two related sources his salary as president of three automobile corporations that were franchised automobile dealers and dividends from his controlling stock in the corporations his wife sued him for divorce alimony and an alleged community_property interest in the stock the taxpayer deducted his legal expenses in defending against the suit alleging that had he not succeeded in defeating the claims he might have lost his stock his corporate positions and the franchises the court however held that the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test of whether the expense was ‘business’ or ‘personal’ and hence whether it is deductible or not u s pincite the court then noted that the wife’s claims against the taxpayer originated entirely from the marital relationship and not from the taxpayer’s income producing activity accordingly the deductions were denied because none of the taxpayer’s expenditures resisting these claims were business_expenses id pincite thus the rule is that a court in determining whether a deduction relates to a taxpayer’s trade_or_business will look to the origin of the taxpayer’s claim rather than the effect that could or would have been wrought on the taxpayer’s fortunes sec_7701 states that the term trade_or_business includes the performance of the functions of a public_office thus certain expenses officeholders incur in performing their duties are deductible nonetheless politicians may not deduct the expenses of their political campaigns 13_bta_513 reversed on another ground 34_f2d_263 3d cir reversed sub nom 281_us_699 323_us_57 in reed the tax court’s holding was based at least in part on the premise that the taxpayer who was not an incumbent was not engaging in a trade_or_business by conducting a campaign for public_office b t a pincite in mcdonald however the taxpayer was an incumbent running for a subsequent term by that time the law was as it is now that mcdonald’s holding of a political albeit judicial office was a trade_or_business nonetheless the court held that sec_23 the predecessor of sec_162 confin ed deductible expenses solely to outlays in efforts or services -- here the business of judging -- from which the income flows u s pincite running for office was not such an effort or service consequently the related expenses were not deductible furthermore this principle that campaign expenses are not deductible has been expanded to encompass other political activities of an officeholder 715_f2d_245 6th cir in diggs the sixth circuit emphasized that politicians perform many different functions and that each function must be examined separately to determine if it generates a deductible expense f 2d pincite in ruling that the taxpayer a congressman could not deduct the cost of attending his party’s quadrennial national convention the court set a rule that while expenses a legislator incurs in connection with his duty to ascertain assess and advance the interest of constituents may be deducted expenses he or she incurs in connection with personal and party aggrandizement are not deductible f 2d pincite 3under this standard for example a member of congress may deduct amounts paid from his own funds to hire additional employees to handle an unusually heavy workload revrul_73_464 1973_2_cb_35 under sec_7701 the taxpayer’s trade_or_business was performing the functions of a public_office under reed mcdonald and diggs not all of the functions of his public_office gave rise to deductible expenses indeed as diggs specifically states only expenses_incurred to ascertain assess and advance the interest of constituents are deductible under sec_162 expenses_incurred in connection with personal and party aggrandizement are not diggs f 2d pincite here the origin of the claim was political activities that under reed mcdonald and diggs did not give rise to deductible expenses according deductions for the payments should be denied additionally taxpayer’s counsel cites a revenue_ruling that allowed an elected public official to deduct expenses_incurred in defending against a recall revrul_71_470 1971_2_cb_121 the service distinguished the facts from those of mcdonald and noted that the official was not a candidate for public_office and was not seeking a new term but was merely defending his position for his current term c b pincite the ruling does not apply to these facts in that the taxpayer was not subject_to a recall drive case development hazards and other considerations please call if you have any further questions thomas d moffitt senior technician reviewer income_tax accounting branch field service division cc regional_counsel southeast region
